             Case 1:20-cv-11452-LTS Document 1 Filed 07/31/20 Page 1 of 13
-,
                                        -r)
                                    . i._t:_
                                      'I

                      l ~ ~LE?.} S v,:r lC
                                         UNITED STATES DISTRICT COURT
                     202 , JUL         I 1~:1 10: 58
     DISTRICT OF MASS                                                         EASTERN DIVISION
                      U.S. -1,::-i 'R!C 1· S;lJi T
                          DlST .IC 1 0,- t.l SS.

      RONALD S. ALLEN,

             Plaintiff,

                               V.
                                                               Civil Action No.:
      TAK.EDA PHARMACEUTICALS, U.S.A. ,
      Inc., LARRY BORSKA, and JASON
      BRANSKI

             Defendants.




                                         COMPLAINT AND JURY DEMAND

                                                       Introduction

            1.      Plaintiff Ronald Allen ("Allen") has led a distinguished and successful career as

     an employment lawyer. As a result of his efforts, he was able to establish a nationwide network

     of contacts. In 2016, Allen joined Shire Pharmaceuticals to do for them what he had done for his

     firms in private practice, namely, to provide expert employment law advice. When Defendant

     Takeda Pharmaceuticals, U.S.A. , Inc. ("Takeda") acquired Shire, Allen continued to serve as

     Lead Counsel for United States Employment Law, and was promoted to Senior Director due to

     his tireless efforts and accomplishments in 2019. Then, in 2020, Allen' s supervisor, Larry

     Borska, decided to terminate Allen for seeking to help employers respond to the COVID-19

     pandemic. Takeda termed Allen' s termination as "for cause" in bad faith to deprive him of his

     legally guaranteed benefits, and subsequently tried to make sure nobody would work with Allen.
          Case 1:20-cv-11452-LTS Document 1 Filed 07/31/20 Page 2 of 13




As a result, Allen brings the present litigation to recover amounts due to him and injunctive relief

as detailed herein.

                                               Parties

        2.     Allen is an individual residing at One Donnelly Drive, Medfield, MA in Norfolk

County. At all times relevant, Allen worked out of the Takeda office located at 95 Hayden Avenue,

Lexington, MA in Middlesex County.

        3.      Takeda is a Delaware corporation with its principal place of business located at 95

Hayden Street, Lexington, Massachusetts. Takeda operates business in several locations in

Massachusetts in Middlesex County.

        4.      Upon information and belief, Defendant Borska is an individual residing in

Pennsylvania. At all times relevant of Borska was Allen ' s supervisor at Takeda.

        5.      Upon information and belief, Defendant Sequeira is an individual residing in

Cambridge, Massachusetts in Suffolk County. At all times relevant of Sequeira was the President of

Takeda.

                                       Jurisdiction and Venue

        6.      Subject matter jurisdiction in this Court t is appropriate as this is a civil action

brought seeking damages in excess of $75 ,000.00 and includes a federal question.

        7.      Personal jurisdiction over Defendant Takeda, is appropriate as it is headquartered

in Lexington, Massachusetts. At all times relevant to the instant dispute, the Plaintiff was

employed by Defendant Takeda at its Middlesex County location.

        8.      Personal jurisdiction over Defendant Larry Borska, is appropriate as works for a

corporation headquartered in Lexington Massachusetts and has had minimum contacts in the

Commonwealth of Massachusetts

        9.      Personal jurisdiction over Defendant Jason Baranski is appropriate as works for a

                                                   2
        Case 1:20-cv-11452-LTS Document 1 Filed 07/31/20 Page 3 of 13




corporation headquartered in Lexington Massachusetts and has had minimum contacts in the

Commonwealth of Massachusetts

                                      Factual Allegations

       10.     Allen was hired by Shire in 2016 to be its Lead Counsel, US Employment.

       11.     Allen worked for Shire Pharmaceuticals LLC ("Shire") since February 1, 2017 as

Director, Lead Counsel, U.S . Employment.

       12.     For many years, Allen worked almost autonomously with minimal supervision.

       13.     As a Shire employee, Allen terms and conditions of employment were subject to

the Shire Pharmaceuticals Severance Plan ("Plan").

       14.     On January 9, 2019, Shire was acquired by Takeda. Upon acquisition, Takeda

agreed that all legacy Shire employees who were hired prior to January 9, 2019 and continuously

employed through January 9, 2021 would be eligible for severance provided that they did not

terminate for "cause" and were not subject to a "disqualifying event" under the Plan.

       15.     Until his termination, as described below, Allen remained subject to the Plan.

       16.     In or around June 2019, Allen was promoted to Senior Director, Lead Counsel,

US Employment.

       17.     Upon his promotion, Allen was given raise in compensation as follows : his new

annual salary was approximately $240,000. His Short Term Incentive Performance ("STIP")

Bonus was set at 30% of his annual salary. His Long Term Incentive Performance ("LTIP")

Bonus was set at $100,000 per year.

       18.     Additionally, until his termination, upon information and belief, Allen had

accrued approximately $200,000.00 in cash award and equity grants.




                                                3
         Case 1:20-cv-11452-LTS Document 1 Filed 07/31/20 Page 4 of 13




       19.     Throughout his employment with Shire and Takeda, Larry Borska ("Borska") was

the immediate supervisor of Allen. His immediate supervisor was Jason Baranski ("Baranski").

       20.     Allen continued to work autonomously at the time of his promotion. He had

infrequent meeting with Borska to discuss the work he was doing and or set priorities of work he

needed to accomplish. Borska and Allen generally met, at most, one per month. Frequently,

their meetings were rescheduled by Borska because he had other tasks that he considered a

priority. Allen continue to self-prioritize his work and accomplish the task he felt necessary in

line with his client and the business needs.

       21.     On or around May 8, 2020, Borska met with Allen to discuss his 2019 performance.

Borska described Allen ' s performance for that period as "excellent." Borska did inquire about

specific interactions with certain human resources employees. Allen responded to those inquiries and

nothing more was discussed.

       22.     On May 13, 2020, Boska emailed Allen about concerns regarding certain

feedback he had received from certain employees but provided no specifics.

       23.     For this period and three months before, Allen had been working on COVID 19

related issues include its impact on employees and how Takeda could return its manufacturing

and salesforce employees back to work.

       24.     In the email Borska sent to Allen on May 13, 2020, Borska instructed Allen to

cease all work he was doing for COVID 19 and provide "support" to Borska and another legal

department colleague Susannah Henderson.

       25 .    Allen responded "I understand."

       26.     The parties never spoke over the phone or discussed the matter any further.

        27.    Given Borska's reluctance to entertain Allen' s vision for Takeda to address the

the current global pandemic and its effect on the workforce, Allen decided to start an outside

                                                   4
        Case 1:20-cv-11452-LTS Document 1 Filed 07/31/20 Page 5 of 13




business venture - AFT Bio. AFT Bio is in the business of helping organizations plan for return

to work in the wake of COVID-19.

       28.     On May 14, 2020, Allen instructed unnamed outside counsel for Takeda that she

should cease the direction of Allen's work efforts and directive for COVID work that he had

previously conveyed to outside counsel and that she should continue all other legal advice and

litigation for Takeda.

       29.     On or about May 14, Allen informed Borska that he planned to take vacation the

following week. Allen planned to take the time to spend time with his family and assess the

potential of starting a new business. Shortly thereafter, in accordance with Takeda policy, Allen

reached out to Baranski and set a meeting for June 2, to discuss his future at Takeda and notify

him about his outside business venture. Allen also changed his Linkedln profile to identify

himself as CEO and Founder of AFT Bio - because he had nothing to hide.

        30.     From May 18, 2020 to May 22, 2020 Allen was on his requested vacation.

        31 .   On May 20, 2020, Borska asked to meet with Allen. Allen responded that he was

taking the time to reflect and spend time with his family and asked Borska to speak when he

returned from vacation the following week.

        32.    On May 22, 2020, Borska and Human Resource Business Partner Hycinth Boone

met with Allen to discuss Borska' s concerns. Borska again raised concerns regarding certain

feedback he had received from unnamed employees but provided no specifics. Allen responded

to those concerns in kind and provided other names that Borska could reach out to regarding his

interactions and relationship. To Allen' s knowledge, as of the date of filing of this amended

complaint, that was never done.




                                                 5
        Case 1:20-cv-11452-LTS Document 1 Filed 07/31/20 Page 6 of 13




        33.    Borska then raised concerns about Allen working on COVID 19 with previously

mentioned outside counsel. Allen responded that he was working on his own venture with

outside counsel, on his own time and at his own expense. Indeed, Allen was on vacation during

that period.

        34.    Despite Allen' s response, Borska informed Allen that Allen' s efforts put him in

"bad position" and that he felt "embarrassed"; and, given these events he could not trust Allen

and had to terminate his employment.

        35 .   Boone informed Allen that he would receive his STIP 2019 Bonus or June 12,

2020.

        36.    On May 22, 2020, Takeda terminated Allen' s employment involuntarily. Borska

informed Allen that he would be terminated immediately but paid until May 29, 2020.

        3 7.   The reasons provided by Borska do not amount to reason of termination for

"cause" under the Plan. Nor do they amount to "disqualifying events" under the Plan.

        38.    Notwithstanding the Takeda policy permitting Allen to form an outside business

venture, when Takeda discovered Allen wanted to start a new business venture, he was

summarily terminated.

        39.    Then, upon information and belief, Borska and/or others at Takeda reached out to

those Allen sought to work with on his new business to convince them not to work with Allen.

Upon information and belief, these individuals included Ellen McLaughlin, a partner at Seyfarth

Shaw who worked with Allen, Former US Attorney General Eric Holder, who Allen sought to

sign on as a Board Member for AFT Bio, and other partners at law firms in the Boston area who

had a relationship with Allen.

        30. On May 22, 2020, Allen was not paid all compensation due to his pursuant to



                                                 6
           Case 1:20-cv-11452-LTS Document 1 Filed 07/31/20 Page 7 of 13




Massachusetts law.

          31. On May 29, 2020, Allen again was not paid all compensation due to him pursuant to

Massachusetts law.

          32. On May 29, 2020, Allen was due approximately $5000.00 in net wages for the pay

period.

          33. As of the date of this amended complaint, Allen was not paid all compensation due to

him pursuant to Massachusetts law.

          34. At the time of his termination, on May 22, 2020, Allen was due approximately

$55,000.00 in wages under the Plan.

          35 . Under the Plan, Allen was due a CIC payment of approximately $73 ,000.00

          36. At the time of his termination, Allen was due his 2019 STIP Bonus of approximately

$140,000.00 under Massachusetts Law and the Plan.

          37. Under the Plan, Allen was due a prorated 2020 STIP Bonus of approximately

$72,000.

          38. Under the Plan, Allen unvested equity and cash award payment should have been

paid to him in a figure not yet determined.

          39. At the time of his discharge, Allen was entitled to be paid out in full his

accrued, but unused vacation time of$20,000 as required by M.G.L. c.149, § 148.

          40. Under the Plan, Allen would be due 12 weeks health insurance.

          41. On May 29, 2020, Allen requested a copy of his personnel file.

          42. Under Massachusetts law, that personnel was due 5 days upon receipt of the request.

          43 . As of the date of the filing of this amended complaint, Takeda has not provided Allen

with a full copy of his personnel file, including but not limited to his 2019 performance



                                                    7
         Case 1:20-cv-11452-LTS Document 1 Filed 07/31/20 Page 8 of 13




evaluation.

       44. On June 2, 2020, Allen filed a written complaint with the Massachusetts Attorney.

General concerning his unpaid overtime claims pursuant to M.G.L. c. 149, § 150 and requested a

right to sue letter. The Attorney General issued that right to sue letter

       45. Upon acquisition, Takeda agreed that all legacy Shire employees who were hired prior to

January 9, 2019 and continuously employed through January 9, 2021 would be eligible for severance

provided that they did not terminate for "cause" and were not subject to a "disqualifying event"

under the Plan. In other words, as a "Legacy Shire" employee, Allen was subject to a separate

severance plan in the event his employment tenninated - the "Legacy Shire Plan."

        46. Takeda baselessly alleged the termination was "for cause" in order to avoid

compensating Allen under the Legacy Shire Plan. The cause designation also resulted in a 50%

reduction of Allen ' s Short-Term Incentive Plan ("STIP") payment. Notably, Takeda was unable

to demonstrate the "cause" for which it tenninated Allen.

        4 7. Upon his promotion to Senior Director, Allen was given raise in compensation as

follows : his new annual salary was approximately $240,000. His STIP payment was set at 30% of

his annual salary, or $72,000. His Long Term Incentive Performance ("LTIP") payment was set at

$100,000 per year.

        48. Upon information and belief, the STIP payment owed to Allen is at approximately

$210,000.00.

        49. At the time of his termination, Allen was due approximately $55,000.00 in wages

under the Legacy Shire Plan

        50. At the time of his tennination, Allen was due a change in control payment of

approximately $73 ,000.00.

        51. Under the Plan, Allen ' s unvested equity and cash award payment should have been paid

                                                   8
        Case 1:20-cv-11452-LTS Document 1 Filed 07/31/20 Page 9 of 13




to him in a figure not yet determined.

        52. Borska and others' conduct has directly impeded Allen' s ability to contact certain

individuals at Takeda in furtherance of AFT BIO business goals to sell return to work and second

wave/pandemic plans to certain law firms associated with both Takeda and with law firms that

AFT BIO has target for sales. Allen had originally set AFT law firm launch for June 5 but it has

been delayed due to Takeda' s conduct. Allen expects that AFT BIO will be able to sell its plan

and data room information for at least $5,000,000.00 to certain law firms that will and would

have attended AFT BIO' s pitch to law firms, which was scheduled for July 1, 2020. See July 1

AFT Law Firm Prospectus attached hereto as "Exhibit A. " Law Firm pitch prospectus.

        53. Borska and other's conduct has directly impeded Allen's ability to contact certain

individuals at Takeda in furtherance of AFT BIO business goals to sell return to work and second

wave/pandemic strategy consulting services to pharmaceutical companies associated, including

but not limited to Takeda. Allen expects to sell such at least eleven (11) separate pharmaceutical

companies at a minimum of $50,000,000.00. See AFT Pharma Prospectus attached hereto as

"Exhibit B."

                                         Claims for Relief

                                          Countl
                        Massachusetts Wage Act Claim - Unpaid Wages


        40.     Plaintiff repeats and incorporates herein the above paragraphs as if each were set

out in its entirety.

        41.     The actions of the Defendant as set forth above, in failing to make payments of

Allen' s earned wages, are in violation of the Massachusetts Wage and Hour Laws (M.G.L. c.

149, §148 & §150).



                                                 9
         Case 1:20-cv-11452-LTS Document 1 Filed 07/31/20 Page 10 of 13




        42.      As the result of Defendant' s violations of Massachusetts law set forth above,

Plaintiff has incurred damages in an amount to be determined at trial, along with liquidated

damages, attorneys' fees and costs of litigation.

                                          Count II
                               Quantum Meruit/Unjust Enrichment

        43 .     Plaintiff repeats and incorporates herein the above paragraphs as if each were set

out in its entirety.

        44.      Allen conferred a measurable benefit upon Takeda through providing his services

and expertise during the relevant time period.

        45.      Takeda accepted services and expenses from Allen for which a reasonable person

would have expected to receive compensation.

        46.      Allen provided his services and expenses with the reasonable expectation of

receiving his wages and contractual benefits under the Shire Legacy Plan.

        47.      In accepting these services without compensating or reimbursing Allen, Takeda

has been unjustly enriched.

        48.      As the result of the Takeda' s violations of Massachusetts law set forth above,

Allen has incurred damages in an amount to be determined at trial.

                                             Count III
                                         Breach of Contract

        49.      Plaintiff repeats and incorporates herein the above paragraphs as if each were set

out in its entirety.

        50.      Allen conferred a measurable benefit upon Takeda through providing his services

during the relevant time period.




                                                    10
         Case 1:20-cv-11452-LTS Document 1 Filed 07/31/20 Page 11 of 13




        51.      In breach of the agreement between the parties, Takeda has to pay Allen his STIP

payment and failed to provide payment to Allen under the Legacy Shire Plan.

                                            Count IV
                       Breach of the Covenant of Good Faith and Fair Dealing

        52.      Plaintiff repeats and incorporates herein the above paragraphs as if each were set

out in its entirety.

        53.      Allen conferred a measurable benefit upon Takeda through providing his services

during the relevant time period in accordance with his agreement to do same.

        54.      Defendant terminated Plaintiff on September 9th to attempt to avoid paying him

the earned, due and determined bonus to which he was entitled.

        55 .     As the result of the Defendant' s breach of the agreement set forth above, Plaintiff

has incurred damages in an amount to be determined at trial.

                                              CountV
                              Disability Discrimination - G.L. c.151B

        56.      Plaintiff repeats and incorporates herein the above paragraphs as if each were set

out in its entirety.

        57.      Takeda terminated Allen because it perceived him to have a mental impairment.

        58.      As a direct and proximate result of the Takeda' s unlawful conduct, Allen has

suffered damages in the form of lost wages and benefits, emotional distress, and attorneys' fees

and other damages to be proven at trial.

                                             CountVI
                                       Tortious Interference

        59.      Plaintiff repeats and incorporates herein the above paragraphs as if each were set

out in its entirety.




                                                  11
       Case 1:20-cv-11452-LTS Document 1 Filed 07/31/20 Page 12 of 13




       60.     Borska' s conduct tortuously interfered with Allen' s advantageous business

relations with the third parties he instructed to not work with Allen.

       61.     As a direct and proximate result of the Takeda' s unlawful conduct, Allen has

suffered damages to be proven at trial.

                                          Jury Trial Claim

       Allen respectfully demands a jury trial on all claims raised in his Amended Complaint.

                                          Prayer for Relief

       WHEREFORE, Plaintiff respectfully requests that, and moves this Court to:

       (A)     Determine the damages sustained by Allen as the result ofTakeda' s unlawful

               non-payment of wages and award those damages, trebled, to Allen, together with

               such prejudgment interest as may be allowed by law;

       (B)     Determine the damages sustained by Allen as the result ofTakeda' s breach of

               contract and/or unjust enrichment and award those damages to Allen, together

               with such prejudgment interest as may be allowed by law;

        (C)    Determine the damages sustained by Allen as a result ofTakeda' s breach of G.L.

               c.151 B and award his costs and disbursements in this suit, including, without

               limitation, lost wages, reasonable attorneys' fees and any reasonable accountants'

               or experts' fees ;

        (D)    Determine the damages sustained by Allen as a result ofBorska and Baranski' s

               tortious interference and all damages with such prejudgment interest as may be

               allowed by law;




                                                  12
Case 1:20-cv-11452-LTS Document 1 Filed 07/31/20 Page 13 of 13



(E)   Enter a permanent injunction ordering Takeda and its employees, including but

      not limited to Larry Borska and Jason Baranski, henceforth to refrain from

      engaging in the unlawful conduct described in this Complaint and to take all

      necessary measures to ensure that it is at all times in compliance with such

      injunction; and

(F)   Grant Plaintiff such other and further relief as the Court may deem just and

      proper.




                         Ronald S. Allen
                         BBO No : 664725
                         The Allen Law Firm
                         21 Bankers Way
                         Edgartown, MA 02539




                                       13
